Eschweiler, J.
(dissenting). It clearly appearing unc|er the facts in this case that the defendant Henry Goelzer purchased and kept the automobile for the convenience, comfort, and pleasure of the family; that the son Elton was the one who generally drove the car. when so used; that the use at this particular time was clearly within the field and purpose for which it was so kept and maintained, the trial court, in my judgment, was correct in holding the defendant Henry Goelzer, as a matter of law, liable for the injuries to the plaintiff.
This presents a situation well within the rule now being recognized and upheld in many jurisdictions. Johnson v. Smith, 143 Minn. 350, 173 N. W. 675; Plasch v. Fass, 144 Minn. 44, 174 N. W. 438, 10 A. L. R. 1446, and note p. 1449; Landry v. Oversen, 187 Iowa, 284, 174 N. W. 255. See, also, note in 5 A. L. R. at p. 228; Baldwin v. Parsons (Iowa) 186 N. W. 665; Babbitt, Motor Vehicles (2d ed.) § 917; Berry, Automobiles (3d ed.) § 1163.
I think, therefore, the judgment should be affirmed.